DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 and 24-25 are pending. 
All claims are currently rejected. 

Response to Arguments
Applicant remarks on pages 5-6 of Applicant’s responses filed 12/06/2021 that the analysis of claims 1-7 under 35 U.S.C. 101 failed to focus on the active steps of the process and instead subjected the claims to the markedly different characteristics analysis for nature-based products, that is, hMSCs and that the claims are similar to the exemplary claimed process of cryopreserving hepatocytes provided in Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1048-49, 119 USPQ2d 1370, 1374 (Fed. Cir. 2016), deemed eligible by the courts. 
Examiner respectfully disagrees. 
The instant application differs from Rapid Litig. Mgmt. v. CellzDirect in that the active steps themselves are not directed to the process of producing the hepatocytes but rather to the “process steps of fractionating, recovering, and cryopreserving hepatocytes held to be eligible, because they are not focused on merely observing or detecting the ability of hepatocytes to survive multiple freeze-thaw cycles”. Here, the active steps involve providing conditions for fractionating, recovering, and cryopreserving hepatocytes which go beyond naturally conditions, and also do not involve the mere formation or generation of the hepatocytes. Similar decisions by the courts affirmed eligibility of claims Tilghman v. Proctor, 102 U.S. 707, 729 (1881) (claims reciting process steps for manufacturing fatty acids and glycerol by hydrolyzing fat at high temperature and pressure were held to be eligible, because they are not focused on the chemical principle that fat can be hydrolyzed into its components). So, the instant application has to direct to active steps that do not focus on the natural phenomenon of increased formation of cartilage tissue at a site where increased mechanical activation occurs to be deemed subject matter eligible.
Applicant remarks on pages 8-9 of Applicant’s responses that Zahos (US 20080221490)  only teaches use of ultrasound alone for stimulating the growth of collagen in paragraph 26 and that Borden’s (US 20120214238) use of an ultrasonic actuator in applying dynamic deformational loading to a hydrogel only amounts to cell loading into the hydrogel, and that there is no motivation in neither Zahos nor Borden to include microbubbles as an ultrasound contrast agent in ultrasound treatment of Zahos to result in hMSCs cells forming more cartilage constituents. 
Examiner respectfully disagrees. 
Borden demonstrates that inclusion of microbubbles in tissue regeneration increases the overall cell growth constituents compared to an absence of microbubbles as demonstrated in fig. 17. Paragraph 66 emphatically states that “After 28 days in culture, constructs exhibited viable cells, and increased dynamic modulus and GAG content relative to microbubble-free control constructs”. Furthermore, Borden states in paragraph 47 that “An optimized media formulation may be combined with the application of dynamic deformational loading to cell-seeded hydrogel constructs to promote the development of engineered cartilage with native tissue mechanical properties via physical cues to cells as well as enhanced solute transport”, and hence the acoustic deformational loading is very much related to the stimulation of chondrogenic cells. Zahos lends itself to such improvement by Borden’s inclusion of microbubbles to the stimulation of cartilage tissue as Zahos provides several indications to 
Therefore, the claims stand rejected. 

Withdrawn Objections
Pursuant of Applicant’s amendments filed 12/06/2021, the objection to claim 17 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-15 are rejected based on their respective dependencies on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows: 
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES – Claims 1 recites “a method for preparing human mesenchymal stem cells having enhanced chondrogenesis” and therefore a process. 
Step 2A, Prong 1, Judicial Exception: YES – Claim 1 recites “exposing the site to an ultrasound treatment at an intensity and for a time period sufficient growth of cartilage constituents” and “forming cartilage constituents as a result of the ultrasound treatment in the presence of the ultrasound contrast agent”. 
This limitations, as drafted, directs to a natural phenomenon without significantly more because the recited human mesenchymal stem cells include characteristics which are not markedly different from the product’s naturally occurring counterpart in its natural state because the recited human mesenchymal stem cells grow to form cartilage constituents which is a phenomenon occurs naturally at a site such as a knee, with suitable growth factors and mechanical cues. 
Step 2A, Prong 2, Integrated into Practical Application: No – Claim 1, recites additional elements: “delivering human mesenchymal stem cells to a site for chondrogenesis; delivering an ultrasound contrast agent to the site containing human mesenchymal stem cells”, “wherein the amount of the cartilage constituents formed is greater than the amount of cartilage constituents formed in the absence of delivering the ultrasound contrast agent to the site” in claim 1. 
The combination of these additional elements is no more than mere pre-solution activity to provide mechanical conditions that are known to enhance ultrasound therapy or diagnostic procedures at a site such as a knee and only further recite naturally occurring outcomes chondrogenesis. Accordingly, the additional elements do not help the process to diverge from naturally occurring hMSC activity and is therefore direct to a natural phenomenon.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, the additional elements in claim 1 amount to no more a natural phenomenon. The same analysis applies here in 2B, i.e., mere pre-extrasolution activity to provide mechanical conditions that are known to enhance ultrasound therapy or diagnostic procedures at a site such as a knee cannot help the process diverge from naturally occurring hMSC activity at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, delivery of ultrasound contrast agent and exposing the site to ultrasound treatment were considered to be pre-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than merely adding pre-extra solution activity to the judicial exception of a natural phenomenon. The specification does not provide any indication that the ultrasound stimulation technique, identified as low intensity pulsed ultrasound, and contrast agent, identified as microbubbles, are anything other than well-known parameters in ultrasound procedures. The procedure is considered to be merely adding insignificant extra‐solution activities, that is, providing 
Claim 2 recites “wherein the ultrasound contrast agent is microbubbles”, which only further specifies the elements used in the pre-extrasolution activity is performed, without adding significantly more.
Claim 3 recites “wherein the microbubbles have a biocompatible outer shell”, which only further specifies the elements used in the pre-extrasolution activity is performed, without adding significantly more.
Claim 4 recites “wherein the outer shell contains a lipid” which only further specifies the elements used in the pre-extrasolution activity is performed, without adding significantly more. 
Claim 5 recites “wherein the microbubbles contain a gaseous fluorocarbon” which only further specifies the elements used in the pre-extrasolution activity is performed, without adding significantly more. 
Claim 6 recites “delivering the microbubbles to the site via parental administration” which is mere pre-solution activity. 
Claim 7 recites “wherein the cartilage constituents are selected from the group consisting of glycosaminoglycans (GAGs), total collagen, type II collagen, and mixtures thereof, which comprise naturally occurring elements. This limitation, as drafted, directs to a natural phenomenon without significantly more because the recited glycosaminoglycans (GAGs), total collagen, type II collagen, and mixtures thereof include characteristics which are not markedly different from the product’s naturally occurring counterpart in its natural state because the glycosaminoglycans (GAGs), total collagen, type II collagen, and mixtures thereof are part of naturally occurring tissue at a joint. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 11, 14-16-18, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zahos, P.A., US 20080221490, hereafter referred to as “Zahos” in view of Borden, et al., US 20120214238, hereinafter referred to as “Borden”.

Regarding claim 1, Zahos teaches a method for preparing human mesenchymal stem cells having enhanced chondrogenesis (see paragraphs 11-12 which includes methods of repairing degenerated intervertebral discs by synthesizing cartilage cells) comprising: 
Delivering human mesenchymal stem cells to a site for chondrogenesis (Zahos teaches in [0023] that “the ultrasound acts to repair one or more cells of the target area and heal the intervertebral disc…The healing mechanism may include at least partial regeneration of the cell…Ultrasound can also stimulate chondrogenic differentiation of MSC. Since Zahos teaches that ultrasound can repair one or more cells of the target area, and ultrasound can stimulate differentiation of MSC, Zahos implicitly teaches that the MSCs are delivered to the target area for chondrogenesis (in order for the ultrasound to stimulate chondrogenic differentiation on the hMSCs));
exposing the site to an ultrasound treatment (see paragraph 26 for the delivery of ultrasound energy to the target region) at an intensity and for a time period sufficient to stimulate growth of cartilage constituents from the human mesenchymal stem cells (paragraph 22 of Zahos states among other things that “An example of a type of ultrasonic energy which may be used to produce the desired non-thermal repairing effect is pulsed low intensity ultrasonic energy with a pulse width of between about 10-20000µs, e.g., 200µs; a repetition rate of between about 100-1000 Hz, e.g., 1 KHz; an operation frequency of between about 0.5-2 MHz, e.g., 1.5 MHz; and temporal average intensities between about 200 mW/cm2 to less than 30 mW/cm2”. By this statement, Zahos provides the conditions, that is, the intensities and pulsing time periods sufficient to stimulate growth of cartilage constituents, as required by the limitation); and 
see paragraph 23 which includes that the provision of ultrasonic energy to the intervertebral site produces healing mechanisms including regeneration of cell, enhancing matrix synthesis and proteoglycans and collagen synthesis),
Zahos does not tech delivering an ultrasound contrast agent to the site containing human mesenchymal stem cells, forming cartilage in the presence of the ultrasound contrast agent, and wherein the amount of cartilage constituents formed is greater than the amount of cartilage constituents formed in the absence of delivering the ultrasound contrast agent to the site.
However, Borden teaches a hydrogel tissue engineering scaffold with dispersed microbubbles (see fig. 2 and paragraph 34), the microbubbles used the same way the instant application uses the microbubbles to increase shear forces at the site, where according paragraph 36, an actuator 304 is activated to apply deformational forces to the microbubbles within the hydrogel which served to “provide a physical stimulus (akin to dynamic deformational loading) that would take advantage of the compressibility of air over water” according to paragraph 45 which produced an increase in proliferation of chondrocytes seeded within the hydrogel compared to controls that did not have microbubbles (see fig. 17, paragraphs 58 and 66). Claim 26 of Borden includes that the actuator is an ultrasonic actuator.
As depicted in fig. 17 below, and stated in paragraph 66, the increase in GAG content, which represents the amount of cartilage constituents, for the microbubble containing setup was much higher compared to the control setup which did not have microbubbles and hence showing the comparison between the two scenarios as recited in the limitation. 


    PNG
    media_image1.png
    480
    546
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) to incorporate Borden’s use of microbubble (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 2, Zahos in view of Borden teaches all the limitations of claim 1 above. 
Zahos does not teach wherein the ultrasound contrast agent is microbubbles.
Borden further teaches wherein the ultrasound contrast agent is microbubbles (see fig. 2 and paragraph 34 for the microbubbles provided with the seeded chondrocytes).


Regarding claims 3-5 and 17-18, Zahos in view of Borden teaches all the limitations of claims 1 and 16, respectively. 
Zahos does not teach wherein the microbubbles have a biocompatible outer shell; wherein the outer shell contains a lipid; wherein the microbubbles contain a gaseous fluorocarbon; wherein the microbubble ultrasound contrast agent comprises microbubbles having an outer shell containing lipids; and wherein the microbubble ultrasound contrast agent comprises microbubbles containing a gaseous fluorocarbon
Borden further teaches wherein the microbubbles have a biocompatible outer shell; wherein the outer shell contains a lipid (see paragraph 53 for the microbubble including a gas core stabilized by a shell comprising proteins, lipids or polymers); wherein the microbubbles contain a gaseous fluorocarbon; wherein the microbubble ultrasound contrast agent comprises microbubbles having an outer shell containing lipids; and wherein the microbubble ultrasound contrast agent comprises microbubbles(see fig. 2 and paragraph 34 for the microbubbles) containing a gaseous fluorocarbon (see paragraph 33 for the gas being perfluorobutane), respectively.
see paragraph 23) to incorporate Borden’s microbubbles (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 8, Zahos in view of Borden teaches all the limitations of claim 1 above. 
Zahos further teaches wherein the ultrasound treatment comprises ultrasound intensities lower than 1 W/cm2 (Zahos states in paragraph 22 that “An example of a type of ultrasonic energy which may be used to produce the desired non-thermal repairing effect is pulsed low intensity ultrasonic energy with a pulse width of between about 10-20000µs, e.g., 200µs; a repetition rate of between about 100-1000 Hz, e.g., 1 KHz; an operation frequency of between about 0.5-2 MHz, e.g., 1.5 MHz; and temporal average intensities between about 200 mW/cm2 to less than 30 mW/cm2”. By this statement, Zahos provides the conditions, that is, the intensities and pulsing time periods sufficient to stimulate growth of cartilage constituents, as required by the limitation).

Regarding claim 9, Zahos in view of Borden teaches all the limitations of claim 1 above. 
Zahos further teaches wherein the site contains a biomimetic scaffold (see paragraph 26 for the tissue-engineered scaffold).

Regarding claim 11, Zahos in view of Borden teaches all the limitations of claim 9 above.

Borden further teaches wherein the biomimetic scaffold comprises polyethylene glycol (PEG) (see first paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) to incorporate Borden’s scaffold of PEG (paragraph 43) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 14, Zahos in view of Borden teaches all the limitations of claim 1 above. 
Zahos further teaches wherein the site is located within a human subject (see fig. 1 and paragraph 21 for the treatment at the intervertebral disc). 

Regarding claim 15, Zahos in view of Borden teaches all the limitations of claim 1 above. 
Borden further teaches wherein the method is conducted in-vitro (see paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) to incorporate Borden’s in vitro culturing of chondrocytes together with microbubbles (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of 

Regarding claim 16, Zahos teaches a system for enhancing chondrogenesis (see figs. 2-6 and paragraph 27 for the apparatus for repairing degenerated intervertebral discs by synthesizing cartilage cells) comprising: 
a device (see paragraph 27 for the device 212 including ultrasound transducers 216 for the ultrasound emitting device) configured to deliver an ultrasound treatment to the site (see paragraph 26 for the delivery of ultrasonic energy to the chondrocytes for the enhancement of collagen synthesis); 
the device (see paragraph 27 for the device 212 including ultrasound transducers 216) configured to expose the site with an ultrasound treatment at an intensity and time period sufficient to stimulate growth of cartilage constituents from the human mesenchymal stem cells (paragraph 22 of Zahos states among other things that “An example of a type of ultrasonic energy which may be used to produce the desired non-thermal repairing effect is pulsed low intensity ultrasonic energy with a pulse width of between about 10-20000µs, e.g., 200µs; a repetition rate of between about 100-1000 Hz, e.g., 1 KHz; an operation frequency of between about 0.5-2 MHz, e.g., 1.5 MHz; and temporal average intensities between about 200 mW/cm2 to less than 30 mW/cm2”. By this statement, Zahos provides the conditions, that is, the inties and pulsing time periods sufficient to stimulate growth of cartilage constituents, as required by the limitation); 
Zahos does not teach a microbubble ultrasound contrast agent present at a site containing human mesenchymal stem cells and wherein the amount of stimulated growth of cartilage constituents as a result of the ultrasound treatment is greater than the amount of stimulated growth of cartilage constituents in the absence of the microbubble ultrasound contrast agent. 
However, Borden teaches a hydrogel tissue engineering scaffold with dispersed microbubbles (see fig. 2 and paragraph 34), the microbubbles used the same way the instant application uses the microbubbles to increase shear forces at the site, where according paragraph 36, an actuator 304 is activated to apply deformational forces to the microbubbles within the hydrogel which served to “provide a physical stimulus (akin to dynamic deformational loading) that would take advantage of the compressibility of air over water” according to paragraph 45 which produced an increase in proliferation of chondrocytes seeded within the hydrogel compared to controls that did not have microbubbles (see fig. 17, paragraphs 58 and 66). Claim 26 of Borden includes that the actuator is an ultrasonic actuator.
As depicted in fig. 17 below, and stated in paragraph 66, the GAG content, which represents the amount of cartilage constituents, for  the microbubble containing setup was much higher compared to the control setup which did not have microbubbles and hence showing the comparison between the two scenarios as recited in the limitation. 

    PNG
    media_image1.png
    480
    546
    media_image1.png
    Greyscale

see paragraph 23) to incorporate Borden’s use of microbubble (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 24, Zahos teaches a method for generating or repairing cartilage comprising: 
seeding a biomimetic scaffold with human mesenchymal stem cells (hMSCs) (Paragraph 26 states “Similarly, at least one chondrocyte, which may be a patient's autologous chondrocyte, could be provided to the target area 110 at any time before, during, or after application of ultrasonic energy, and the ultrasonic energy acts to enhance at least one disc-healing quality of the chondrocyte. Ultrasonic energy can promote chondrogenesis of autologous disc cells and mesenchymal stem cells in a tissue-engineered scaffold”. That is the chondrocytes are seeded at the target site of tissue engineered scaffold); 
placing the biomimetic scaffold seeded with hMSCs at a site for cartilage generation or repair (see paragraph 26 for providing hMSCs to a target area); 
exposing the site to an ultrasound (see paragraph 26 for the delivery of ultrasound energy to the target region); 
stimulating, via the exposure of the site to the ultrasound at a sufficient intensity and time period (paragraph 22 of Zahos states among other things that “An example of a type of ultrasonic energy which may be used to produce the desired non-thermal repairing effect is pulsed low intensity ultrasonic energy with a pulse width of between about 10-20000µs, e.g., 200µs; a repetition rate of between about 100-1000 Hz, e.g., 1 KHz; an operation frequency of between about 0.5-2 MHz, e.g., 1.5 MHz; and temporal average intensities between about 200 mW/cm2 to less than 30 mW/cm2”. By this statement, Zahos provides the conditions, that is, the intensities and pulsing time periods sufficient to stimulate growth of cartilage constituents, as required by the limitation), growth of cartilage constituents at the site from the hMSCs, and forming cartilage constituents as a result of the ultrasound treatment (see paragraph 23 which includes that the provision of ultrasonic energy to the intervertebral site produces healing mechanisms including regeneration of cell, enhancing matrix synthesis and proteoglycans and collagen synthesis),
Zahos does not teach delivering an ultrasound contrast agent to the site and wherein the amount of cartilage constituents formed is greater than the amount of cartilage constituents formed in the absence of delivering the ultrasound contrast agent to the site.
However, Borden teaches a hydrogel tissue engineering scaffold with dispersed microbubbles (see fig. 2 and paragraph 34), the microbubbles used the same way the instant application uses the microbubbles to increase shear forces at the site, where according paragraph 36, an actuator 304 is activated to apply deformational forces to the microbubbles within the hydrogel which served to “provide a physical stimulus (akin to dynamic deformational loading) that would take advantage of the compressibility of air over water” according to paragraph 45 which produced an increase in proliferation of chondrocytes seeded within the hydrogel compared to controls that did not have microbubbles (see fig. 17, paragraphs 58 and 66). Claim 26 of Borden includes that the actuator is an ultrasonic actuator.
As depicted in fig. 17 below, and stated in paragraph 66, the GAG content which represents the amount of cartilage constituents, the microbubble containing setup was much higher compared to the control setup which did not have microbubbles and hence showing the comparison between the two scenarios as recited in the limitation. 


    PNG
    media_image1.png
    480
    546
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) to incorporate Borden’s use of microbubble (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 26, Zahos in view of Borden teaches all the limitations of claim 16 above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) to incorporate Borden’s use of microbubble (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zahos in view of Borden, as applied to claim 9 above, and further in view of Toma, et al., US 20110208113, hereafter referred to as “Toma”.

Regarding claims 6, Zahos in view of Borden teaches all the limitations of claim 2 above. 
Zahos in view of Borden fails to teach delivering the microbubbles to the site via parenteral administration.
However, Tomas teaches delivering the microbubbles to the site via parenteral administration (see paragraph 253 for the injection of endothelia progenitor cells).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis see paragraph 23) as modified by Borden, to incorporate Toma’s microbubble in vivo implantation  for effective delivery to the site of interest (see paragraphs 5-7 of Tomas).

Regarding claim 13, Zahos in view of Borden teaches all the limitations of claim 9 above.
Zahos in view of Borden fails to teach implanting the biomimetic scaffold in a human subject. 
However, Toma teaches implantation of a stent used as a scaffold (paragraphs 97-99) for microbubbles tagged endothelial progenitor cells for stimulation of cell growth in tissue repair the site of interest.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) as modified by Borden, to incorporate Toma’s microbubble in vivo implantation  for effective delivery to the site of interest (see paragraphs 5-7 of Tomas).


Claims 7, 10, 12, 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zahos in view of Borden, as applied to claims 1 and 16 respectively, and further in view of Holmes et al., “Development of Novel Three-Dimensional Printed Scaffolds for Osteochondral Regeneration”, Tissue Engineering: Part A, Vol. 21, Nos. 1 and 2, 2015, pp. 403-415, hereafter referred to as “Holmes”. 

Regarding claim 7, Zahos in view of Borden teaches all the limitations of claim 1 above.
Borden further teaches wherein the cartilage constituents is Glycosaminoglycans (GAGs) (see fig. 17 and paragraph 58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Zahos’ exposure of ultrasound to stimulate collagen synthesis see paragraph 23) to incorporate Borden’s cartilage growing steps including the GAG synthesis (see fig. 17 and paragraphs 58 and 66) as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Borden (see paragraph 36 for the non-destructive loading applied to the microbubbles and paragraph 50 for the mechanical stimulation of cell growth), in order to facilitate successful cell seeding and cell proliferation in cartilage tissue engineering. See paragraphs 6 and 8 of Borden. 

Regarding claim 10, Zahos in view of Borden teaches all the limitations of claim 9 above.
Zahos in view of Borden fails to teach wherein the biomimetic scaffold is formed by three dimensional printing lithography.
However, Holmes teaches wherein the biomimetic scaffold is formed by three dimensional printing lithography. See the fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) as modified by Borden with Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claims 12, Zahos in view of Borden teaches all the limitations of claim 9 above.
Holmes further teaches seeding the biomimetic scaffold with human mesenchymal cells (see page 406, last paragraph of left column).
see paragraph 23) as modified by Borden with Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 19, Zahos in view of Borden teaches all the limitations of claim 16 above.
Zahos in view of Borden does not teach wherein the biomimetic scaffold is formed by three dimensional printing lithography.
However, Holmes teaches wherein the biomimetic scaffold is formed by three dimensional printing lithography. See the fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) as modified by Borden with Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 20, Zahos in view of Borden teaches all the limitations of claim 19 above.
see page 406, last paragraph of left column).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) as modified by Borden with Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Regarding claim 25, Zahos in view of Borden teaches all the limitations of claim 16 above.
Zahos in view of Borden does not teach wherein the biomimetic scaffold is formed by three dimensional printing lithography.
However, Holmes teaches wherein the biomimetic scaffold is formed by three dimensional printing lithography. See the fabrication of three-dimensional osteochondral scaffolds using sterelithography (sic) in the first paragraph under “Materials and Methods” on page 404. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Holmes’ scaffold in Zahos’ exposure of ultrasound to stimulate collagen synthesis (see paragraph 23) as modified by Borden with Holmes to improve cell growth (see page 411, right column, second paragraph), with a reasonable expectation of success, as both Zahos (see paragraph 22 for the provision of optimum conditions for stimulating growth of cartilage tissue) and Holmes (see abstract and fig. 14) direct to improving mechanisms involved in the synthesis of chondrogenic tissue. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
                                                                                                          
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793